Exhibit 99.1 POMEROY IT SOLUTIONS ANNOUNCES APPOINTMENT OF NEW SENIOR VICE PRESIDENT OF SALES AND MARKETING HEBRON, Ky. Pomeroy IT Solutions, Inc. (NASDAQ:PMRY) a technology and services solution provider, today announced that Peter J. (PJ) Thelen will succeed Christopher C. Froman as the Companys Senior Vice President of Sales and Marketing effective January 6, 2009, at which time Mr. Froman will become the Companys President and Chief Executive Officer. PJ Thelen has certainly earned the opportunity to be the leader of our Companys sales organization, commented Christopher C. Froman, the Companys current Senior Vice President of Sales and Marketing.Over the course of the past eight years, he has been promoted into new and challenging roles multiple times and, without fail, he has seized each opportunity and produced outstanding results.PJ has demonstrated the kind of sustained leadership, commitment and integrity that are integral to the overall success of our Company and he will be an excellent addition to our executive management team, Mr. Froman said. "It is a great compliment to be named the Companys next Senior Vice President of Sales and Marketing and I am very appreciative of the confidence that Keith Coogan and Chris Froman have placed in my readiness and ability to step into this new role, said PJ Thelen.I understand the magnitude of the responsibilities that I am preparing to undertake and I am committed to performing them in a manner that will promote a positive experience for Pomeroy employees,customers and shareholders." Mr. Thelen, 38, joined the Company in 2000.Throughout his tenure with the Company, Mr. Thelen has held various management level positions, including, most recently, serving as the Vice President of Sales - National Accounts and Alliances and, prior to that, Vice President of Enterprise Sales.Before joining the Company, Mr. Thelen, a Certified Public Accountant, was a consultant with Arthur Anderson, LLP for approximately seven years.Mr. Thelen earned his BA degree from Spring Hill College in Mobile, Alabama. About Pomeroy IT Solutions, Inc.
